--------------------------------------------------------------------------------

Exhibit 10.2


MOTORCAR PARTS OF AMERICA, INC. STOCK OPTION AGREEMENT
 
Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Motorcar Parts of
America, Inc. (the “Company”), has granted to Participant an Option under the
Motorcar Parts of America, Inc. 2010 Incentive Award Plan, as amended from time
to time (the “Plan”), to purchase the number of Shares indicated in the Grant
Notice.
 
ARTICLE 1.
 
GENERAL
 
1.1                 Defined Terms.  Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and the Grant Notice.
 
1.2                 Incorporation of Terms of Plan.  The Option is subject to
the terms and conditions of the Plan which are incorporated herein by reference.
 In the event of any inconsistency between the Plan and this Agreement, the
terms of the Plan shall control.
 
ARTICLE 2.
 
GRANT OF OPTION
 
2.1                Grant of Option.  In consideration of Participant’s past
and/or continued employment with or service to the Company or an Affiliate and
for other good and valuable consideration, effective as of the Grant Date set
forth in the Grant Notice (the “Grant Date”), the Company grants to Participant
the Option to purchase any part or all of an aggregate of the number of Shares
set forth in the Grant Notice, upon the terms and conditions set forth in the
Plan and this Agreement, subject to adjustments as provided in Section 14.2 of
the Plan.  Unless designated as a Non-Qualified Stock Option in the Grant
Notice, the Option shall be an Incentive Stock Option to the maximum extent
permitted by law.
 
2.2               Exercise Price.  The exercise price of the Shares subject to
the Option shall be as set forth in the Grant Notice, without commission or
other charge; provided, however, that the price per share of the Shares subject
to the Option shall not be less than 100% of the Fair Market Value of a Share on
the Grant Date.  Notwithstanding the foregoing, if this Option is an Incentive
Stock Option and Participant is a Greater Than 10% Stockholder as of the Grant
Date, the exercise price per share of the Shares subject to the Option shall not
be less than 110% of the Fair Market Value of a Share on the Grant Date.
 
2.3                Consideration to the Company.  In consideration of the grant
of the Option by the Company, Participant agrees to render faithful and
efficient services to the Company or any Affiliate.  Nothing in the Plan or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Affiliate or shall interfere with or restrict in
any way the rights of the Company any Affiliates, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or an
Affiliate and Participant.
 
ARTICLE 3
 
PERIOD OF EXERCISABILITY
 
3.1                Commencement of Exercisability.
 
(a)            Subject to Sections 3.1(b), 3.2, 3.3, 5.10 and 5.15 hereof and
Sections 14.2(d) and (e) of the Plan, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.

--------------------------------------------------------------------------------

(b)            No portion of the Option which has not become vested and
exercisable at the date of Participant’s Termination of Service shall thereafter
become vested and exercisable, except (i) as provided in Section 14.2(d) of the
Plan, or (ii) as may be otherwise provided by the Administrator or as set forth
in a written agreement between the Company and Participant.
 
3.2                Duration of Exercisability.  The installments provided for in
the vesting schedule set forth in the Grant Notice are cumulative.  Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3 hereof.

 
3.3                Expiration of Option.  The Option may not be exercised to any
extent by anyone after the first to occur of the following events:
 
(a)            The Expiration Date set forth in the Grant Notice, which shall in
no event be more than ten (10) years from the Grant Date;
 
(b)            If this Option is designated as an Incentive Stock Option and
Participant owned (within the meaning of Section 424(d) of the Code), at the
time the Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company or any “subsidiary corporation” of the
Company or any “parent corporation” of the Company (each within the meaning of
Section 424 of the Code), the expiration of five (5) years from the Grant Date;
 
(c)            The expiration of three (3) months from the date of Participant’s
Termination of Service, unless such termination occurs by reason of
Participant’s death or Disability; or
 
(d)            The expiration of one (1) year from the date of Participant’s
Termination of Service by reason of Participant’s death or Disability.
 
The Participant acknowledges that an Incentive Stock Option exercised more than
three (3) months after the Participant’s Termination of Service, other than by
reason of death or Disability will be taxed as a Non-Qualified Stock Option.
 
3.4                Special Tax Consequences.  Participant acknowledges that, to
the extent that the aggregate Fair Market Value (determined as of the time the
Option is granted) of all Shares with respect to which Incentive Stock Options,
including the Option (if applicable), are exercisable for the first time by
Participant in any calendar year exceeds $100,000, the Option and such other
options shall be Non-Qualified Stock Options to the extent necessary to comply
with the limitations imposed by Section 422(d) of the Code.  Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.  Participant also acknowledges that an
Incentive Stock Option exercised more than three (3) months after Participant’s
Termination of Service, other than by reason of death or Disability, will be
taxed as a Non-Qualified Stock Option.
 
ARTICLE 4.
 
EXERCISE OF OPTION
 
4.1                Person Eligible to Exercise.  During the lifetime of
Participant, only Participant may exercise the Option or any portion thereof.
 After the death of Participant, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.3
hereof, be exercised by Participant’s personal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
applicable laws of descent and distribution.

--------------------------------------------------------------------------------

4.2                Partial Exercise.  Any exercisable portion of the Option or
the entire Option, if then wholly exercisable, may be exercised in whole or in
part at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.3 hereof.
 
4.3               Manner of Exercise.  The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Secretary of the Company (or
any third party administrator or other person or entity designated by the
Company), during regular business hours, of all of the following prior to the
time when the Option or such portion thereof becomes unexercisable under Section
3.3 hereof:
 
(a)            An exercise notice in a form specified by the Administrator,
stating that the Option or portion thereof is thereby exercised, such notice
complying with all applicable rules established by the Administrator;
 
(b)            The receipt by the Company of full payment for the Shares with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which shall be made by deduction from other
compensation payable to Participant or in such other form of consideration
permitted under Section 4.4 hereof that is acceptable to the Company;
 
(c)            Any other written representations as may be required in the
Administrator’s reasonable discretion to evidence compliance with the Securities
Act or any other applicable law, rule or regulation; and
 
(d)            In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 hereof by any person or persons other than Participant,
appropriate proof of the right of such person or persons to exercise the Option.
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 
4.4                Method of Payment.  Payment of the exercise price shall be by
any of the following, or a combination thereof, at the election of Participant:
 
(a)            Cash or check;
 
(b)            Surrender of Shares (including, without limitation, Shares
otherwise issuable upon exercise of the Option), or Shares held for such period
of time as may be required by the Administrator in order to avoid adverse
accounting consequences, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; or
 
(c)            Other property acceptable to the Administrator (including,
without limitation, through the delivery of a notice that Participant has placed
a market sell order with a broker with respect to Shares then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).
 
4.5                Conditions to Issuance of Stock.  The Shares deliverable upon
the exercise of the Option, or any portion thereof, may consist, in whole or in
part, of authorized and unissued Common Stock, treasury Common Stock or Common
Stock purchased on the open market.  Such Shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any Shares
purchased upon the exercise of the Option or portion thereof prior to
fulfillment of the conditions set forth in Section 12.4 of the Plan.  The
Company shall not deliver to Participant certificates evidencing Shares
purchased upon the exercise of the Option or portion thereof and instead such
Shares shall be recorded in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator), unless otherwise determined by the
Administrator or required by any applicable law, rule or regulation.

--------------------------------------------------------------------------------

4.6                Rights as Stockholder.  The holder of the Option shall not
be, nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of any Shares purchasable upon the exercise of any part of the Option unless and
until such Shares shall have been issued by the Company and held of record by
such holder (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).  No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Section 14.2 of the Plan.
 
ARTICLE 5.
 
OTHER PROVISIONS
 
5.1                Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons.  No person or persons acting as the Administrator and no
member of the Administrator or the Board shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the Option.
 
5.2                Whole Shares.  The Option may only be exercised for whole
Shares.

 
5.3                Option Not Transferable.  Subject to Section 4.1 hereof and
except as expressly provided under the Plan, (i) the Option may not be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution, unless and until the Shares underlying the Option have
been issued, and all restrictions applicable to such Shares have lapsed, (ii)
neither the Option nor any interest or right therein shall be liable for the
debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.
 
5.4                Forfeiture; Clawback.  Notwithstanding anything herein to the
contrary, the Administrator shall have the right to provide at any time and from
time to time after the Grant Date, that this Option shall be subject to any
policy that the Company may adopt in the future providing that:
 
(a)            (i) any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of the
Option, or upon the receipt or resale of any Shares underlying the Option, shall
be paid to the Company, and (ii) the Option shall terminate and any unexercised
portion of the Option (whether or not vested) shall be forfeited, if (x) a
Termination of Service occurs prior to a specified date, or within a specified
time period following receipt or exercise of the Award or the Shares underlying
the Option, or (y) the Participant at any time, or during a specified time
period, engages in any activity in competition with the Company, or which is
inimical, contrary or harmful to the interests of the Company, as further
defined by the Administrator, or (z) the Participant incurs a Termination of
Service for “cause” (as such term is defined in the sole discretion of the
Administrator); or
 
(b)            this Option (including any proceeds, gains or other economic
benefit actually or constructively received by the Participant upon any receipt
of the Option or upon the receipt or resale of any Shares underlying the Option)
shall be subject to the provisions of any claw-back policy implemented by the
Company, including, without limitation, any claw-back policy adopted to comply
with the requirements of Applicable Law, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy.

--------------------------------------------------------------------------------

5.5                Binding Agreement.  Subject to the limitation on the
transferability of the Option  contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
 
5.6                Adjustments Upon Specified Events.  Participant acknowledges
that the Option is subject to adjustment, modification and termination in
certain events as provided in this Agreement and under the Plan, including
without limitation, under Article 14 of the Plan.

 
5.7                Notices.  Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the Company’s principal office, and any notice to be
given to Participant shall be addressed to Participant at Participant’s last
address reflected on the Company’s records.  By a notice given pursuant to this
Section 5.7, either party may hereafter designate a different address for
notices to be given to that party.  Any notice which is required to be given to
Participant shall, if Participant is then deceased, be given to the person
entitled to exercise his or her Option pursuant to Section 4.1 hereof by written
notice under this Section 5.7.  Any notice shall be deemed duly given when sent
via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.
 
5.8                Titles.  Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
 
5.9                Governing Law.  The laws of the State of New York shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
5.10             Conformity to Securities Laws.  Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 
5.11             Amendments, Suspension and Termination.  To the extent
permitted by the Plan, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator; provided, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Option in any material way without the prior written
consent of Participant.
 
5.12             Successors and Assigns.  The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company.
 Subject to the restrictions on transfer herein set forth in Section 5.3 hereof,
this Agreement shall be binding upon Participant and his or her heirs,
executors, administrators, successors and assigns.
 
5.13             Notification of Disposition.  If this Option is designated as
an Incentive Stock Option, Participant shall give prompt notice to the Company
of any disposition or other transfer of any Shares acquired under this Agreement
if such disposition or transfer is made (a) within two (2) years from the Grant
Date with respect to such Shares or (b) within one (1) year after the transfer
of such Shares to Participant.  Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by Participant in such
disposition or other transfer.
 
5.14             Limitations Applicable to Section 16 Persons.  Notwithstanding
any other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

--------------------------------------------------------------------------------

5.15             Entire Agreement.  The Plan, the Grant Notice and this
Agreement (including all Exhibits thereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

 
5.16             Section 409A.  This Option is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).  However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Administrator determines that the
Option (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the Option
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.
 
5.17             Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  Participant shall
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the Option,
and rights no greater than the right to receive the Shares as a general
unsecured creditor with respect to options, as and when exercised pursuant to
the terms hereof.
 
 

--------------------------------------------------------------------------------

 